                           1    Kresta Nora Daly, SBN 199689
                                BARTH DALY LLP
                           2    2810 Fifth Street
                                Davis, California 95618
                           3    Telephone: (916) 440-8600
                                Facsimile: (916) 440-9610
                           4    Email: kdaly@barth-daly.com

                           5    Attorneys for Defendant
                                DAVID LEE WHITE
                           6

                           7                               IN THE UNITED STATES DISTRICT COURT

                           8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

                           9

                          10    UNITED STATES OF AMERICA,                             Case No. 2:19-CR-00043-MCE

                          11                     Plaintiff,
                                                                                      STIPULATION AND ORDER TO
                          12             v.                                           CONTINUE STATUS CONFERENCE

                          13    ALICIA MCCOY and DAVID LEE WHITE,
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFOR NIA




                                                                                      Judge: Honorable Morrison C. England.
B ARTH D ALY




                          14                     Defendant.

                          15

                          16                                              STIPULATION

                          17           1.       By previous order this case was set for status conference on March 28, 2019.

                          18           2.       By this stipulation, the defendants ask to move the status conference until May 9,

                          19   2019 and to exclude time between March 28, 2019 and May 9, 2019 under Local Code T4.

                          20           3.       The parties agree and stipulate, and request that the Court find the following:

                          21                    (a)     The government has represented that the discovery associated with this

                          22   case will be produced directly to counsel and/or made available for inspection and copying no

                          23   later than April 5, 2019.

                          24                    (b)     Counsel for defendants desire time to consult with their clients, review the

                          25   discovery, conduct investigation and otherwise prepare for trial.

                          26                    (c)     Counsel for defendants believe failure to grant the above-requested

                          27   continuance would deny them the reasonable time necessary for effective preparation, taking into

                          28   account the exercise of due diligence.
                                {00027900}
                                         STIPULATION AND ORDER                                            [Case No. 2:19-CR-00043-MCE]
                               1                    (d)     The government does not object to the continuance.

                               2                    (e)     Based on the above-stated findings, the ends of justice served by

                               3   continuing the case as requested outweigh the interest of the public and the defendants in a trial

                               4   within the original date prescribed by the Speedy Trial Act.

                               5                    (f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.

                               6   § 3161, et seq., within which trial must commence, the time period of March 28, 2019 to May 9,

                               7   2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

                               8   T4] because it results from a continuance granted by the Court at defendants’ request on the basis

                               9   of the Court’s finding that the ends of justice served by taking such action outweigh the best

                              10   interest of the public and the defendants in a speedy trial.

                              11   Dated: March 26, 2019.                  Respectfully submitted,

                              12
                                                                          By      /s/ Kresta Nora Daly for
  S ACRAMENTO , C ALIFORNIA




                              13                                                  GRANT RABENN
                      LLP
      A TTORNEYS A T L AW




                                                                                  ASSISTANT UNITED STATE ATTORNEY
B ARTH D ALY




                              14

                              15   Dated: March 26, 2019.                  Respectfully submitted,

                              16
                                                                          By      /s/ Kresta Nora Daly for
                              17                                                  DAVID GARLAND
                                                                                  Attorney for ALICIA MCCOY
                              18

                              19
                                   Dated: March 26, 2019.                  Respectfully submitted,
                              20
                              21                                          By      /s/ Kresta Nora Daly
                                                                                  KRESTA NORA DALY
                              22                                                  Attorneys for DAVID LEE WHITE
                              23

                              24

                              25

                              26
                              27

                              28
                                    {00027900}                                       -2-
                                             STIPULATION AND ORDER                                           [Case No. 2:19-CR-00043-MCE]
                                        1                                                ORDER

                                        2           GOOD CAUSE APPEARING upon the stipulation of the parties it is ordered:

                                        3           The status conference of March 28, 2019 is vacated. The status conference will be reset

                                        4   for May 9, 2019. The Court finds excludable time through May 9, 2019 under Title 18, United

                                        5   States Code Section 3161(h)(7)(B)(iv) and Local Code T4 to allow for preparation of counsel.

                                        6   The Court finds that the interests of justice are best served by granting the request and outweigh

                                        7   the interests of the public and the defendant in a speedy trial. (18 U.S.C. § 3161(h)(7)(A),

                                        8   (h)(7)(B)(iv).)

                                        9           IT IS SO ORDERED.

                                       10   Dated: March 29, 2019

                                       11

                                       12

                                       13
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFOR NIA




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20
                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28
                                             {00027900}                                      -3-
                                                      STIPULATION AND ORDER                                          [Case No. 2:19-CR-00043-MCE]
